Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 1 of 15 Page ID #:804




  1
  2
  3
  4
  5
  6
  7
  8                                 UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
  9
    WELLS FARGO BANK, NATIONAL No.: 2:20-cv-06191-DSF (JEMx)
 10 ASSOCIATION,
                                AMENDED ORDER APPOINTING
 11              Plaintiff,     RECEIVER AND ISSUING
                                RESTRAINING ORDER
 12     vs.
 13 KURT ORBAN PARTNERS, LLC, a
 14 California limited liability company;
    KURT MATTHEW ORBAN, an
 15 individual,
 16                                Defendants.
 17
 18
 19
 20            Upon consideration of the Stipulation For Entry Of Order Appointing Receiver
 21 And Issuing Restraining Order (the “Stipulation”) agreed to by Plaintiff Wells Fargo
 22 Bank, National Association (“Plaintiff” or the “Bank”) and Defendants Kurt Orban
 23 Partners, LLC and Kurt Matthew Orban (“Defendants”), and for good cause, the Court
 24 hereby orders as follows:
 25      AMENDED ORDER APPOINTING RECEIVER IN LIMITED CAPACITY
 26
               1.       Appointment of Receiver. David Stapleton of The Stapleton Group
 27
      (“Receiver”) shall be appointed as Receiver in accordance with the terms and conditions
 28

      US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 2 of 15 Page ID #:805




  1 set forth herein. Nothing contained herein shall prevent any of the parties from seeking
  2 Court approval to modify, expand or limit the Receiver’s appointment.
  3            2.       Receiver’s Oath. Before performing his duties, Receiver shall execute a
  4 receiver’s oath conditioned upon the faithful performance of Receiver’s duties.
  5            3.       Disclosure. Receiver is required to disclose to all parties any financial
  6 relationship between Receiver and any company he hires to assist in the management
  7 of the receivership estate.
  8            4.       Receiver’s Fees. Receiver shall be and is hereby entitled to charge a
  9 reasonable fee for the below-enumerated services and obligations at the following rates:
 10 $450 per hour for Receiver, and rates ranging from $95 to $450 for Receiver’s staff.
 11 The foregoing fees are subject to final court approval as hereafter set forth. The Receiver
 12 shall be entitled to receive reimbursement for reasonable out-of-pocket expenses
 13 incurred on the work allowed by this Order.
 14            5.       General Duties and Powers. After so qualifying, Receiver is hereby
 15 authorized and empowered to do the following:
 16                     a.        Other than items legally subject to privilege, including, to the extent
 17            legally privileged, the communications between Sklar Kirsh, Gregg Zucker and
 18            their respective clients, and personal information unrelated to Kurt Orban
 19            Partners, LLC’s (“KOP”) operations or finances that may reside on KOP property
 20            or computers (collectively “Subject Information”), Receiver shall, subject to
 21            execution of a mutually agreed upon non-disclosure agreement that is consistent
 22            with this order, have full and complete on-site access to KOP’s operations at all
 23            times, and its advisors, consultants, customers, employees, facilities, as well as
 24            all of KOP’s mail, financial records, whether paper or electronic, which persons
 25            and records shall be made available for Receiver’s review. In addition, subject
 26            to the Subject Information, Receiver shall have the right to secure information
 27            technology backups and make additional copies as Receiver reasonably deems
 28            necessary.

                                                       -2-
      US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 3 of 15 Page ID #:806




  1                     b.        Receiver and KOP shall meet as reasonably deemed necessary by
  2            Receiver, either in person or telephonically, at the convenience of the parties to
  3            discuss the general business performance and strategy of KOP and such other
  4            items as the Receiver shall request for the preservation, liquidation or
  5            management of KOP’s assets; provided, however, Plaintiff shall have the ability
  6            to communicate directly with the Receiver at any time regarding his findings as
  7            to KOP’s operations and financial records.
  8                     c.        Receiver shall manage and approve each disbursement in his sole
  9            discretion.
 10                     d.        Receiver shall be unilaterally responsible for all of KOP’s controlled
 11            account(s) at Wells Fargo and all other financial institutions.
 12                     e.        Receiver shall manage all Income Assets (as defined below).
 13            Receiver shall directly deposit such Income Assets (as defined below) into KOP’s
 14            controlled account(s) with Wells Fargo or Receiver’s accounts with approval
 15            from Plaintiff.
 16                     f.        Receiver and the parties may at any time apply to this Court or the
 17            arbitrator, as applicable, for further instructions and orders necessary to enable
 18            Receiver to perform Receiver’s duties properly.
 19                     g.        The parties may mutually agree to modify the Receiver’s powers
 20            and duties in their discretion and with the Receiver’s consent.
 21                     h.        Receiver shall: (i) manage KOP’s or Kurt Orban Partners Limited’s
 22            (“KOP UK”), as applicable, collection of KOP’s and KOP UK’s accounts
 23            receivable in the United States and the United Kingdom; (ii) manage KOP’s cash
 24            management functions; and (iii) manage KOP or KOP UK other business or
 25            financial matters.
 26            6.       Loan or Protective Advances Authorized. Plaintiff is authorized, but not
 27 required, to make protective advances to the Receiver in the form of Receiver
 28 Certificates in the form attached hereto as Exhibit “A” and/or directly to KOP’s

                                                       -3-
      US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 4 of 15 Page ID #:807




  1 vendors, etc., to secure and maintain the KOP Collateral (as defined in the Application),
  2 which advances are and shall continue to be secured under the respective Loan
  3 Documents. Other than as required by the SECOND STIPULATION AMENDING
  4 STIPULATED AND AGREED ORDER APPOINTING RECEIVER AND ISSUING
  5 RESTRAINING ORDER or as otherwise required by Section 7.b. below, nothing
  6 contained in this Order shall require Plaintiff to make any protective advances. Any
  7 loans or protective advances made by Plaintiff to Receiver pursuant to Receiver
  8 Certificates shall be wired by Plaintiff into one or more newly-opened bank accounts
  9 (collectively, the “Receiver Account”), to be opened by Receiver at City National Bank
 10 with wire instructions to be provided by the Receiver.
 11            7.       Additional Powers and Duties of Receiver. The Receiver shall have the
 12 following additional powers and duties:
 13                     a.        To have full access to all locations where assets of KOP are located,
 14            including the Burlingame Office (collectively, the “Burlingame Assets”), as well
 15            as any other location under the control of the Owner where KOP is located in
 16            order to properly preserve, liquidate or otherwise manage the KOP assets.
 17                     b.        Receiver shall make arrangements for custody, control and payment
 18            of storage costs for the Burlingame Assets after October 31, 2020, until he is
 19            discharged or pending further Order of the Court.
 20                     c.        The Receiver's authorities with respect to operating decisions shall
 21            be expanded to include the authority to take over full management and control of
 22            all KOP businesses and assets including, but not limited to the following:
 23                     (i)       Directing all employees, including traders, sales representatives,
 24                               independent contractors and consultants to assist the operation of
 25                               KOP’s business and the wind-down of KOP’s affairs.
 26                     (ii)      Terminating-- or hiring if necessary--employees or consultants to
 27                               assist the operation of KOP’s business and the wind-down of KOP’s
 28                               affairs.

                                                       -4-
      US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 5 of 15 Page ID #:808




  1                     (iii)     Cancelling, transferring, redirecting or negotiating orders in process
  2                               with vendors and customers.
  3                     (iv)      Entering into agreements with traders to cancel, transfer, or
  4                               otherwise resolve open orders that will not be completed or satisfied
  5                               by KOP moving forward.
  6                     (v)       Communicating with KOP customers and vendors to discuss
  7                               amounts due KOP or owed by KOP, including the U.S. Customs &
  8                               Borders Protection to resolve outstanding tariffs/ duties payments.
  9                     (vi)      Selling, liquidating, settling, transferring, abandoning or disposing
 10                               of the assets as the Receiver’s deems reasonable.
 11                     (vii) Managing the collection of accounts receivable.
 12                     (viii) Prosecuting, settling, resolving and/or defending against all claims
 13                               or actions, against persons or entities who are not Parties in the
 14                               instant case, in which KOP has a legal interest or right.
 15                     (ix)      Collecting income, rents, issues, revenues, profits and proceeds
 16                               derived in any way from the Receivership Estate that may presently
 17                               be due or at may become due in the future, including without
 18                               limitation, accounts receivable, general intangibles, payment or
 19                               amounts due on contracts, proceeds of the sale of property of the
 20                               Receivership Estate, checks, credit card receipts, other payments
 21                               due the Owners relating to KOP or the Receivership Estate, and
 22                               rights to collect any monies from anyone.
 23                     (x)       Assisting with the day-to-day operations of KOP’s UK subsidiary,
 24                               including reviewing and approving cash flow, safeguarding UK
 25                               assets and engaging consultants / experts to safeguard, review and
 26                               value assets located in the UK.
 27                     (xi)      In connection with this Section 7: (i) Defendants shall turnover to
 28                               Receiver all keys and any gate-codes, etc. etc. for storage facilities

                                                       -5-
      US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 6 of 15 Page ID #:809




  1                               where any of KOP’s books or records are stored; (ii) Receiver shall
  2                               have authority and access to all passwords / logins / credentials for
  3                               KOP’s books and records, except for access to Subject Information
  4                               which shall remain protected at all times under this Order; and (iii)
  5                               Defendants shall turnover to Receiver any and all passwords for
  6                               systems, cloud-based servers and document storage sites, etc. where
  7                               any of KOP’s books or records are stored, except for access to
  8                               Subject Information which shall remain protected at all times under
  9                               this Order.
 10            8.       Payments to the Receiver and Receiver’s Professionals.
 11                     a.        Receiver and all attorneys and professionals retained by Receiver
 12            under Paragraph 8 below (the engagement of which must be acceptable to
 13            Plaintiff), shall be entitled to interim compensation for their services at their usual
 14            and normal hourly rates, and shall be reimbursed for all expenses incurred by
 15            them on behalf of the Receiver, all of which fees and expenses must be
 16            reasonable.
 17                     b.        Receiver shall serve upon KOP and counsel of record for the parties
 18            in the pending action written notice of the amount to be paid to each payee
 19            (including payments to Receiver, Receiver’s staff, and Receiver’s counsel) and
 20            the services rendered or expenses incurred (a “Payment Notice”). No payments
 21            shall be made until a Payment Notice is served as provided below and the period
 22            to object has elapsed. If any party so noticed does not object to the payment of
 23            such fees or expenses set forth in a Payment Notice within ten (10) days from
 24            service by delivering written objections to Receiver specifying the items or
 25            services objected to and the specific reasons why such items of services should
 26            not be paid, then Plaintiff shall remit payment to Receiver of all amounts set forth
 27            in the Payment Notice (either from Plaintiff’s cash collateral on hand or from
 28            Plaintiff directly). If objections to a Payment Notice are timely made, Receiver

                                                       -6-
      US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 7 of 15 Page ID #:810




  1            may at his election, immediately file a motion upon notice to counsel of record
  2            for authority to receive such fees or expenses objected to, wait until such later
  3            date as Receiver may choose to file a motion for authority to receive such fees
  4            and expenses or seek a mutual agreement with all parties. Any notice required
  5            under this Paragraph 7.b shall be in writing and at the addresses the parties have
  6            previously provided to each other by any of the following means: (i) personal
  7            service; (ii) overnight courier or messenger; (iii) registered or certified, first class
  8            U.S. Mail, return receipt requested, or (iv) electronic mail. Any notice, demand
  9            or request sent pursuant to either subsection (i) or (ii) above, shall be deemed
 10            received upon personal delivery to the address specified or to the addressee, upon
 11            delivery by the courier or messenger to the specified address. Any notice,
 12            demand or request sent pursuant to subsection (iii) above, shall be deemed
 13            received two (2) business days following deposit into the U.S. Mail properly
 14            addressed to the party to be notified. Any notice, demand or request sent pursuant
 15            to subsection (iv) above, shall be deemed received the same day the electronic
 16            mail is sent to the proper address of the party to be notified.
 17                     c.        The interim fees paid shall be subject to final approval by this Court
 18            and this Court retains jurisdiction to award a greater or lesser amount as the full,
 19            fair and final value of such services.
 20            9.       Professionals and Employees. Receiver is authorized to employ as needed
 21 (and to charge as an operating expense fees for) agents, servants, employees, clerks,
 22 accountants, consultants, and attorneys in order to discharge Receiver’s rights, powers,
 23 duties and obligations hereunder without further order of the Court, provided that such
 24 employment is on terms and rates acceptable to Plaintiff. For purposes of this Section
 25 8, all parties acknowledge and agree that Receiver’s retention of the firm of Katten
 26 Muchin Rosenman LLP (“Katten”) as his counsel is acceptable, so long as the hourly
 27 rates charged by Katten are at least twenty percent (20%) below Katten’s standard
 28 hourly rates, and so long as Katten agrees to be bound by the terms of this Order.

                                                       -7-
      US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 8 of 15 Page ID #:811




  1            10.      Receiver Not Personally Liable. Receiver is acting solely in his capacity
  2 as Receiver and in no event shall Receiver personally have any liability or obligations
  3 for the debts of KOP.
  4            11.      Taxes. All income tax reporting and payments, whether for periods prior
  5 to or during the term of this receivership, shall remain the obligation of Defendants.
  6 Receiver shall not be required to report any income generated by the subject property
  7 (including interest earned), or to pay any income taxes due thereon, nor shall Receiver
  8 bear liability for the failure of Defendants to report said income to taxing authorities or
  9 pay the taxes associated with such income. Receiver shall not be required to retain any
 10 employees, personnel or vendors in connection with the preparation of tax returns by
 11 Defendants.
 12            12.      Receiver’s Contracts and Prohibited Agreements. Receiver shall not enter
 13 into an agreement with any party to this action regarding the administration of the
 14 receivership or regarding any post-receivership matter. Any contracts or agreements
 15 which Receiver enters into during his appointment shall be terminable at will by
 16 Plaintiff upon the discharge of the Receiver.
 17            13.      Plaintiff’s Inspection. Receiver shall make available to Plaintiff (and its
 18 counsel) for inspection and copying information that Receiver is authorized to have
 19 access to in accordance with this Order, provided, however, that Plaintiff shall keep
 20 such information confidential except (i) as necessary to enforce Plaintiff’s rights and
 21 remedies, (ii) as required or necessary in any legal proceeding and (iii) for disclosure to
 22 Plaintiff’s officers, employees, agents, representatives and regulators as necessary.
 23            14.      Without Prejudice. This Order is without prejudice to other and further
 24 proceedings against any property of Defendants and is not to be construed as limiting
 25 any other collection efforts by Plaintiff.
 26            15.      Court’s Instructions. In the event of any dispute over the terms of this
 27 Order or the implementation thereof, or for any other reason in Receiver’s discretion,
 28 Receiver or any party may apply to the Court for resolution of said dispute after giving

                                                       -8-
      US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 9 of 15 Page ID #:812




  1 all other parties no less than two business days’ written notice of such application, or
  2 on such shorter notice as is allowed by
  3 this Court.
  4            16.      Bankruptcy of Defendants. If Plaintiff receives notice that any Defendants
  5 files a bankruptcy case during the receivership, Plaintiff shall give notice of the
  6 bankruptcy case to the Court, to all parties, and to Receiver.
  7            17.      Receiver’s Final Report and Account and Discharge.
  8                     a.        Motion Required. Discharge of Receiver shall require a court order
  9            upon noticed motion for approval of Receiver’s final report and account and
 10            exoneration of Receiver’s bond.
 11                     b.        Time.        Not later than sixty (60) days after the receivership
 12            terminates, Receiver shall file, serve and obtain a hearing date on a motion for
 13            discharge and approval of the final report and account.
 14                     c.        Notice. Receiver shall give notice to all parties hereto.
 15                     d.        Contents of motion. The motion to approve the final report and
 16            account and for discharge of Receiver shall contain the following:
 17                     (i)       Declaration or declarations. A declaration or declarations: (A)
 18                               stating what was done during the receivership, (B) certifying the
 19                               accuracy of the final accounting, (C) stating the basis for the
 20                               termination of the receivership, and (D) stating the basis for an
 21                               order for the distribution of any surplus or payment of any deficit,
 22                               if applicable.
 23
 24               RESTRICTIONS ON AND OBLIGATIONS OF DEFENDANTS
 25            18.      Restrictions on Defendants. Defendants and their agents, partners,
 26 servants, employees, and all persons acting under, in concert with, or on behalf of any
 27 of them, are hereby prohibited from:
 28

                                                         -9-
      US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 10 of 15 Page ID #:813




   1                     a.        Selling, assigning, transferring, encumbering, diverting or otherwise
   2            disposing of, or destroying any financial records, whether paper or electronic, or
   3            other assets of KOP whatsoever without the prior written approval of Receiver.
   4                     b.        Amending or terminating any of the leases or any agreement or
   5            contract which is part of the assets of KOP without the prior approval of Receiver.
   6                     c.        Compromising or releasing any of the rents or any obligation or
   7            right to payment which is part of the assets of KOP without the prior approval of
   8            Receiver.
   9                     d.        Interfering with Receiver’s access rights pursuant to this Order.
  10            19.      Defendants’ Obligations. Defendants and their agents, partners, servants,
  11 employees, and all persons acting under, in concert with, or on behalf of any of them,
  12 shall be required to hold in trust all rents, security deposits, receivables, proceeds and
  13 income (collectively, “Income Assets”) from the assets of KOP, and to either, as
  14 directed by Receiver, deliver immediately such Income Assets in excess of necessary
  15 expenses (the disbursement of which is approved by the Receiver as set forth in
  16 Paragraph 5.c above), and any financial records relating to such Income Assets, to
  17 Receiver in the form received or deposit such Income Assets in KOP’s controlled
  18 account(s) with Wells Fargo.
  19            20.      Restraining Order. Defendants, and any other person or entity acting in
  20 concert or participation with any of them, are hereby enjoined and restrained from
  21 interfering with or constraining Receiver or persons acting on behalf of Receiver in the
  22 discharge of Receiver’s duties.
  23            21.      Enjoined Actions. Such Defendants and any other person or entity acting
  24 in concert with any of them, shall be and hereby are, enjoined and restrained from
  25 engaging in or performing directly, or indirectly, any of the following acts:
  26                     a.        Disbursing, transferring, assigning, selling, conveying, devising,
  27            pledging, mortgaging, creating a security interest in, encumbering, or in any
  28

                                                        - 10 -
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 11 of 15 Page ID #:814




   1            manner whatsoever destroying or disposing of the whole or any part of the assets
   2            of KOP, without the prior consent of Receiver.
   3                     b.        Destroying, transferring or failing to preserve any document which
   4            evidences, reflects or pertains to any disposition by Defendants or any of their
   5            agents, of assets of KOP, or any part thereof.
   6                     c.        Taking any action to terminate any leases of KOP’s premises or any
   7            part thereof, provided, however, that Defendants are not prohibited from
   8            identifying potential buyers and bringing them to the attention of Receiver.
   9            22.      Reservation of Rights. Notwithstanding anything to the contrary herein,
  10 the primary purpose of the Receiver shall be to review the ongoing operations and
  11 transactions of KOP and to locate and verify the KOP Collateral in accordance with this
  12 Order (collectively, the “Review Purpose”), not to conduct pretrial discovery into
  13 alleged past misconduct; provided, however, that to the extent that Receiver, in
  14 accordance with his Review Purpose, discovers transactions that evidence past
  15 misconduct, such information shall be deemed within the scope of Receiver’s duties
  16 hereunder, but nothing herein shall be deemed to require or compel Defendants to
  17 provide further explanation, testimony or evidence with respect to any such transactions
  18 relating to evidence of alleged past misconduct. Nothing herein, including, without
  19 limitation, any requirement for Defendants to provide access and/or information (either
  20 oral or written) to Receiver, or in any other way fulfilling their obligations or adhering
  21 to the restrictions hereunder, shall be deemed an admission, or waiver of any privilege
  22 that may be asserted, by Defendants. Nor shall anything herein, including, without
  23 limitation, Defendants withholding any information as privileged, Subject Information,
  24 or otherwise, be deemed a waiver by Plaintiff or Receiver of their rights to challenge
  25 such designations or their rights, if any, to discovery of such information.
  26            23.      Stay of Proceedings Pending Arbitration. In light of the binding arbitration
  27 proceedings pending between Plaintiff and Defendants, which arbitration concerns the
  28 same subject matter as the Complaint filed in the above-captioned matter, all

                                                        - 11 -
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 12 of 15 Page ID #:815




   1 proceedings with respect to the above-captioned matter are hereby STAYED, pending
   2 further order of this Court; provided, however, that such stay shall not impair the ability
   3 to seek any further supplemental relief from this Court in accordance with Section
   4 12.6(b)(iv) of the Credit Agreement.
   5            24.      The requirement that the parties file joint status reports every 120 days
   6 remains in effect. The parties are ordered to notify the Court within 30 days of the
   7 resolution of the arbitration.
   8
   9            IT IS SO ORDERED.
  10 DATED: December 14, 2020
  11                                                    Honorable Dale S. Fischer
                                                        UNITED STATES DISTRICT JUDGE
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                        - 12 -
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 13 of 15 Page ID #:816




   1                         EXHIBIT A – FORM OF RECEIVER CERTIFICATE
   2
                                      UNITED STATES DISTRICT COURT
   3
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
   4
                                      WESTERN DIVISION LOS ANGELES
   5
   6
        WELLS FARGO BANK, NATIONAL No.: 2:20-cv-06191-DDP-JEM
   7
        ASSOCIATION,
   8                                                        RECEIVER CERTIFICATE NO.
   9                                Plaintiff,              ____
  10
                 vs.
  11
  12 KURT ORBAN PARTNERS, LLC, a                            $__________
  13
     California limited liability company;
  14
     KURT MATTHEW ORBAN, an
  15
     individual,
  16
  17                                Defendants.
  18
  19
       DAVID STAPLETON, the duly appointed, qualified, and acting receiver in the above-
  20
       entitled action, for value received, agrees to pay to WELLS FARGO BANK, N.A., as
  21
       Agent for itself and certain lenders (“Secured Party”) the sum of _________________
  22
       00/100 dollars ($________), with interest thereon from and after the date hereof at the
  23
       Base Rate plus the Applicable Margin (as each such term is defined in that certain
  24
       Second Amended and Restated Credit Agreement dated as of November 30, 2017 by
  25
       and among, Kurt Orban Partners, LLC, the Secured Party and the lenders, as amended
  26
       (the “Credit Agreement”).
  27
  28

                                                        - 13 -
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 14 of 15 Page ID #:817




   1 Unpaid principal and interest shall be payable by the receiver only from proceeds of the
   2 receivership estate, and to the extent those proceeds are insufficient to fully pay the
   3 same (which insufficiency of proceeds is hereinafter called "the certificate deficiency"),
   4 the receiver shall have no liability for the certificate deficiency. Portions of unpaid
   5 principal and interest may at any time and from time to time be repaid by the receiver
   6 to Secured Party during the period of this receivership.
   7
   8 The amount of any certificate deficiency shall be deemed an additional advance made
   9 by the Secured Party for preservation and protection of their security pursuant to the
  10 Credit Agreement.
  11
  12 This certificate shall constitute a lien on all of the property interests (“the Property”) of
  13 the receivership estate and all proceeds and products thereof. The lien created and
  14 evidenced by this certificate shall have priority over all other liens encumbering the
  15 Property, whether previously existing or hereafter created. In addition to this certificate
  16 duly issued, the receiver may execute such other documents as Secured Party reasonably
  17 may require to evidence Secured Party’s lien interest in the Property including financing
  18 statements (UCC-1) for recording by Secured Party.
  19
  20 With respect to the certificates of indebtedness issued by the receiver, this certificate
  21 shall have priority over all other certificates of indebtedness of a larger certificate
  22 number that will be executed subsequent to the time hereof and shall be subordinate to
  23 all certificates of indebtedness of a smaller certificate number that were executed prior
  24 to the time hereof.
  25
  26
  27
  28

                                                        - 14 -
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 29 Filed 12/14/20 Page 15 of 15 Page ID #:818




   1 The obligations of the receiver hereunder are being incurred pursuant to that certain
   2 “Stipulated and Agreed Order Appointing Receiver and Issuing Restraining Order”
   3 made and entered in the above-entitled action on July [__], 2020.
   4
   5                                                             ____________________________
       DAVID STAPLETON, Receiver
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                        - 15 -
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
